 


 HR 873 ENR: Global War on Terrorism War Memorial Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 873 
 
AN ACT 
To authorize the Global War on Terror Memorial Foundation to establish the National Global War on Terrorism Memorial as a commemorative work in the District of Columbia, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Global War on Terrorism War Memorial Act. 2.National global war on terrorism memorial (a)Authorization To establish commemorative workThe Association may establish the National Global War on Terrorism Memorial as a commemorative work on Federal land in the District of Columbia and its environs to commemorate and honor the members of the Armed Forces that served on active duty in support of the Global War on Terrorism. 
(b)Compliance with standards for Commemorative Works Act 
(1)In generalExcept as provided in paragraph 2, the establishment of the memorial under this section shall be in accordance with chapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act). (2)Non-applicabilitySubsections (b) and (c) of section 8903 of title 40, United States Code, shall not apply to this Act. 
(c)Use of federal funds prohibited 
(1)In generalFederal funds may not be used to pay any expense of the establishment of the memorial under this section. (2)Responsibility of associationThe Association shall be solely responsible for acceptance of contributions for, and payment of the expenses of, the establishment of the memorial. 
(d)Deposit of excess fundsIf, on payment of all expenses for the establishment of the memorial (including the maintenance and preservation amount required by section 8906(b)(1) of title 40, United States Code), or on expiration of the authority for the memorial under section 8903(e) of title 40, United States Code, there remains a balance of funds received for the establishment of the memorial, the Association shall transmit the amount of the balance to the Secretary of the Interior for deposit in the account provided for in section 8906(b)(3) of title 40, United States Code. 3.DefinitionsIn this Act: 
(1)AssociationThe term Association means the Global War on Terror Memorial Foundation, a corporation that is— (A)organized under the laws of the State of Pennsylvania; and 
(B)described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code. (2)District of Columbia and its environsThe term District of Columbia and its environs has the meaning given that term in section 8902(a) of title 40, United States Code. 
(3)Global War on TerrorismThe term Global War on Terrorism means any contingency operation conducted by the Armed Forces in response to the terrorist attacks of September 11, 2001, or other terrorist attack. (4)MemorialThe term memorial means the National Global War on Terrorism Memorial authorized to be established under section 2. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
